 Case 1:14-cr-00230-AJT Document 26 Filed 08/15/14 Page 1 of 1 PageID# 91



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


UNITED STATES OF AMERICA


               v.                                      No. l:14-cr-230(2)(AJT)

HINDA OSMAN DHIRANE,

                        Defendant.



                                          ORDER


       It is hereby

       ORDERED that the terms and conditions of the defendant's release previously

imposed in the Western District of Washington be, and the same hereby are, imposed and

continued in full force and effect, with the exception that the defendant shall surrender

any passports to her counsel.

       The Clerk is directed to forward copies of this Order all counsel of record.




                                              Anthon
                                                              .ga.
                                              United         District Judge
Alexandria, Virginia
August 15,2014




Case 2:19-cr-00013 Document 160-2 Filed 11/11/20 Page 1 of 6 PageID #: 2131
            Case: 4:15-cr-00049-CDP Doc. #: 90 Filed: 03/17/15 Page: 1 of 2 PageID #: 351
                                                                        Pagel of 1

                                                                                                                                       CASE NUMBER




                                                                                      OTHER SECURllY POSTED


                                                                                      TO BE POSTED BY:




                        CONSEQUENCES OF DEFENDANT'S FAIL RE TO OBEY CONDITIONS OF RELEASE                                                         ~R   7l 20
Payment of the full amount of this bond shall be due forthwith, and all cash or pro rty posted to secure it shall be forfeited.Judgment".'!~~~            . 15
executed against defendant and a11 sureties jointly and severally.                                                                       NUlflPflN1Jl,.,n1. · M,£,~
An arrest warrant for defendant shall Issue immediately, and defendant may be detai ed without bail for the rest of the proceedings.             9-BJIJ!pt
Defendant shall be subject to consecutive sentences and fines for failure to app ar and/or tor committing an offense while on release. See      11f~g!ff'8
3147, on reverse side.




                                                                                           SIGNATURE OF MN;ilSJRATE ./.UDGE
 THIS ORDER AUTHORIZES THE MARSHAL TO RB.EASE DEFENDANT FftOM CUSTODY.                •      p~          .~
S~      I~ /$ ~~RK
 Case12:19-cr-00013 Document 160-2  Filed-WHITE
                               OF COUR     11/11/20   @ 2 of 6 PageID #: 2132
                                                COPY Page
          A~~
           Case: 4:15-cr-00049-CDP Doc. #:
                               - 3/r+I                                                                 90 Filed: 03/17/15 Page: 2 of 2 PageID #: 352
          (])         C~b~I ~~~Mf~ocument18                                                                          Filed03/17/15 Pagel of 1
     (3;_            Scim10-                                Soubf(;l. ~                                                       DATE
                                                                                                                                                                       CASE NUMBER
                 UNITED STATES .DISTRICT COURT                              ORDER SETTINO CONDffiONS OF
                NORTHE:tN DISTRICT OF CALIFORNIA                           RELEASE AND APPEARANCE BOND
               NAME OF DEFENDANT




                                                                                                                         ADDRESS OF CUSTODIAN
                                                                                                                          I\ L-'{NfV~AV~
                                                ~""P<J3,v1c..-                                                           v-tN~e
               AMOUNT OF BOND                   o   UNSECURED '     ~ECUREO BY             Q  DEPOSIT RECEIVED
                                                                                           RECEIVED FROM:
                                                                                                                  OTHER SECURITY POSTED                                                    COURT~M/JU~
                                                                                                                                                                                           l'J..) , ~ .
                                                                        r"~                                                                                                                 \i3:K\~.
                                                                    $   ~~                                        TO BE POSTED BY:                                                         r-JTtr 'PL-,

..J.C::, Jmlendant ls subject to each condition checked:
                                                                           LBoNDITIONS OF RELEASE AND APPEARANCE

~Defendant' shall appear at all proceedings as ordered by the Court and shall surrender for service of any sentence imposed. l,;g.
                Defendant shall not commit any federal, state, or local                        c~lme.J.b   '#}tJ- H,,f
                                                                                                                                                                               *
                Defendant shall not harass, threaten, intimidate. Injure, tamper with, or retaliate against any witness, victim, informant, juror, or officer of the Court, or obstruct
                                                                                                                                                                                       sr .La.J'-S. ,......,c
                                                                                                                                                                                               f1k-

 sc;                                                                                          ...2-.
                any criminal investigation. See 18 u.s.c. 1503, 1510, 1512, and 1513, o~ reverse side .     - ttA   ~
~W~efendant shall not travel outside the Northern District of California, that is, these counties: Alafue&:contra Costa, Del Norte, Humboldt, ~k.A. M~                                                   ••A.
                MendOci~o~M.Qjlfgrty, _N,ap"'-:.San Benj,lp, San F. rancis22L_ San Mateo, Sl}Qta Ci~~ntat;z· and Sonoma. See map on reverse side.                                      O,_      I n-     rwrr
 SS                 E:IJ"n:::.f"-1'1                            \""ST~<;;.,,} OP                    IV\ •.Ss-u'-'~                               ~                        ..           -
~IC~efendant shall report in P.erson immediately upon release and th~reafter a.s directed to Pretrial Services in •.S: irtJ (f'QfE: ~ ~ l£tt
 SS See addresses and telephone numbers on reverse s'.de'....~~\             ··              ~                            ·     ·
        fendant shall surrender all passports and visas to ~by          A:" .AO ~ ~ot apply for any passports or ot}ler travel documents.JtA
                 efendant shall not possess any firearm, destructive device, or other dangerous weapop.                                     L. .     ~    - .        _             .       .        ~

•
     ~,    .   fendant shall remain In the custody of eustodlan                   .SfrtJE"-74 l:\:frl?.
                                                                                                   C.E:V                                  ~{ ~            ~ d<J~:::V k                          ~tflr
     · '     who agrees to supervise him/her and to report any violatiOn of a release epndltlon to Pretrial Services: A custodian who falls to do so may be prosecuted for l;Ontempt.
          0  Defendant shail partlapate' in (drug) (alCohol) (mental health) counseling, and submit to (drug) {alcohol) testing, as directed by Pretrlal Services.     .. .      .
          0  Defendant shall not u5e alcehol to                   excess
                                                         and shSH not use or possess any niircotlc or other controlled substance without a legal prescription,
          0  Defendant shall maintain current employment, or if unemployed shall seek and maintain verifiable employment.                            . ·.       ··   ..        ..
  ..S ! l e n d a n t shall submit to a warrantless search of his/her person, place of residence and vehicleti.\!,1e d_!!.rection of Prebial Services.                         ..
;,.i~          fendant shall have no contact with any c;o..defendant out of the presence of counsel. .W. J~.                                         A<.4                      114~
                                                                                                                                                 ft A-
i~c;
 S-Ii
     S
               fendant shall not change residence without prior approval of Pretrial Services.~~
               DefendantshallcomplywHhthefollowlngcurfew:

                 fend ant must              0
                                  19Side in Halfway House
                                                                                     to                  .

                                                                                                                         0
                                                                                                                                c..C>JP--r l't'"f'TOP..~ lll.j"\
                 fendant shall be subject to electronic or vclce track monitoring. Defendant may leave home for the purpose of ~1
                                                                                                           participate In Residential Treatment
                                                                                                                                                ~       "1"' .Al~
                                                                                                                                                         if~
                                                                                                                                                                   .J=
                                                                                                                                                                 I·.
                                                                                                                                                                    lAL...
                                                                                                                                                                        4f fr.Pe
                                                                                                                                                                                                    i::r
                                                                                                                                                                                                 4?'{
                                                                                                                                                                                       t1tt:E~·11"&.
5~ .s~"fz-~n:also~~~
 .
                                                                                  IT'-l'r'1 LEtt+ '.                  ~\6, a:?~A--Stt +-                             3f-r7      t..;\"~P VE.L...L..1+
~                                                                                                              l>P-. '                                   V-CS-re:                               .
-.--1'1*'                                             he'tr\fe:::J:7J> tNe:·                         "4-LA-~Le:.+-- ·.                            ..r-ioo, oo-o      c..~
                                                    -.MOV/"-Z..g(J... '--hlJi,<"l'Tr-'.:x::- ·.                                           l' E),6        f2..5?::.Ve..J'r-.        s.Al"T'A
                                                             '.. .                                                                             C..,t--,+(2-~                   /


               """"""" '""""""""" ,. . . . .;.. ,........, •"""""., , , _ , . . . . . . , . .

                                                CONSEQUENCES OF
                                                                                                                 ~N   ...   "i""""" """""'-
                                                                                      DEF~NDANT'S FAILURE TO OBEY CONDITIO~S OF RELEASE 11AR ] 720
                                                                                                                                                                                       J:'/l..f!IJ
                                                                                                                                   m~!~~nd . 15
          Payment of the lull amount of this bpf1d shall l;>e. que forthwith, and all cash or property posted to secure It shan be forfeited. Judgment
          execute<! against defendant and all sureties jointly 'and severally.                                                                .                           NOlf11fflJJ Mf,p1~'[(f,iEKtNG
          An arrest warrant for defendant shall issue immediately, and defendant may be detained without ball for the rest of the proceedings.                                          ~JRICT Jf'f9!iJRT
          Defendant shall be subject to consecutive sentences and fines for failure to appear and/or for committing an offense while on release. See 1                                 /Nflds~ "91~JtNbf
          3147, on reverse side.                                                                                        .. ,
          We, the un ersigned, have read and understand the terms of this bond and acknowledge that                           we are bound by It until duly exonerated.




                                                                                                                       SIGNATURE OF MAG.•S!RATE .i.uooe
           THIS ORDER AUTHORIZES THE MARSHAL TO RELEASE DEFENDANT FROM CUSTODY.                                   •
                                                                                                                            p~                   ,~
          S~      t+ {.$ <iJ~~RKOFCOURT-WHITECOPY
           CaseS2:19-cr-00013 Document 160-2 Filed 11/11/20 Page 3 of 6 PageID #: 2133
                       ;,;:::..:;· :--- .           . . ...,.               !'~--~.   ..              ..                            . . -. -
                                                                                                                            ··-..-:-~ ~
                                                                                                                                                    ®
.-.AO 199A (Rev. 6/971 Order Selling Conditions of Release                                                                   |>aac | „|   pa„C!<




                                      United States District Court

                                                  Eastern            District of          Virginia



                   United States of America                               QRDER SETTING CONDITIONS
                                                                                          OF RELEASE
                                 V.


                                                                     Case Number   : /;/</cr£JO
      /Wu/n^               _J>^/T£k
                            Defendant


    IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The delendani shall immediately advise theconn, defense counsel and the U.S. Attorney in writing before any change in
                address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                directed. The defendant shall appear at (if blank, to he notified)                    United Slates District Court
                                                                                                                     Place
                    401 Courthouse Sq.. Alexandria. VA          on
                                                                                                 Dale and Time




                                         Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

(•      ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

(       ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

                        7~USe^-kf ~/VC/f 7~AouS*rtt/                                                             dollars {% Jf/OCrO           )
                in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   DISTRIBUTION:        COURI       DEIENDAVI    PRETRIAL      SERVICES       U.S. ATTORNEY       U.S. MARSHAL




            Case 2:19-cr-00013 Document 160-2 Filed 11/11/20 Page 4 of 6 PageID #: 2134
Case 2:19-cr-00013 Document 160-2 Filed 11/11/20 Page 5 of 6 PageID #: 2135
Case 2:19-cr-00013 Document 160-2 Filed 11/11/20 Page 6 of 6 PageID #: 2136
